Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I-Figure 1 in the reply filed on June 23, 2020 is acknowledged.
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1 recites the limitation of “a vacuum pump” in line 8.  Claim 10 recites the limitation of “a vacuum pump” in line 3.  Since there is no mention of a vacuum pump in the specification, the specification is objected to as failing to provide proper antecedent basis for the vacuum pump.  Hence, there is no antecedent basis in the specification for “a controller configured to operate the first RF power source to apply an RF power to upper electrode, and to operate the gas supply so as to, in conjunction with the vacuum pump”.
Additionally, the disclosure is objected to because of the following informalities:  There is an unlabeled “vacuum pump” shown in the drawings; however, there is no mention of “a vacuum pump” in the written description of the specification.  
Appropriate correction is required.
For purposes of examination, the controller is configured to operate the first RF power source and to operate the gas supply.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keeble (U.S. 4,844,775) in view of Ichiki et al. (U.S. 2004/0108470), Chen et al. (U.S. 2008/0135518), and Donnelly et al. (U.S. 2011/0139748).
Referring Figure 2 and column 1ine 44-column 2, line 64, Keeble discloses an electron beam plasma reactor (Fig. 2, col. 2., lines 51-64) comprising:  a plasma chamber 10 having a side wall, an upper portion, and a lower portion (Fig. 2, col. 2., lines 51-64); an upper electrode 17 in the upper portion of the plasma chamber (Fig. 2, col. 2., lines 51-64); a workpiece support 13 to hold a workpiece 14 in the lower portion of the plasma chamber with the workpiece facing the 
Keeble is silent on Furthermore, Ichiki et al. a portion of the electron beam impinges gas in the lower portion of the plasma chamber by electron impact to generate a second plasma in the lower portion having a lower electron temperature than the first plasma.
Referring to paragraphs [0030] and [0043], Ichiki et al. teach a plasma reactor wherein a portion of the electron beam impinges gas in the lower portion of the plasma chamber by electron impact (i.e. collision) to generate a second plasma in the lower portion having a lower electron temperature than the first plasma since electrons lose energy by collision while moving downstream; thereby lowering the electron temperature in the lower region of the chamber and thus achieving the desired plasma characteristics.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Keeble such that a portion of the electron beam impinges gas in the lower portion of the plasma chamber by electron impact to generate a second plasma in the lower portion having a lower electron temperature than the first plasma as taught by Ichiki et al. since it is conventionally known that 
Keeble in view of Ichiki et al. fails to teach a first RF power source coupled to the upper electrode; and a controller configured to operate the first RF power source to apply an RF power to upper electrode, and to operate the gas supply so as to, in conjunction with the vacuum pump, to create a first plasma in an upper portion of the chamber that generates ions that bombard the upper electrode such that the upper electrode emits an electron beam toward the workpiece.
Referring to Figures 2, 6 and paragraphs [0041]-[0049], Chen et al. teach a plasma chamber wherein a first power source 50 (i.e. DC power supply) is coupled to the upper electrode 52 (par.[0041]) and a controller 90 configured to operate the first power source to apply an RF power to upper electrode, and to operate the gas supply (i.e. gas injection system) so as to, in conjunction with the vacuum pump 30 to create a plasma 230 in an upper portion of the chamber that generates ions that bombard the upper electrode such that the upper electrode emits an electron beam 235 toward the workpiece (Fig. 2, 6, par.[0045], [0049]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the chamber of Keeble in view of Ichiki et al. to include a first power source coupled to the upper electrode; and a controller configured to operate the first RF power source to apply an RF power to upper electrode, and to operate the gas distributor and vacuum pump to generate an electron beam as taught by Chen in order to reduce charging damage (Chen et al. par.[0026]).
Keeble in view of Ichiki et al. and Chen et al. is silent on the first power source being a first RF power source coupled to the upper electrode.

The resulting modified apparatus of Keeble in view of Ichiki et al., Chen et al. and Donnelly et al. yields a first RF power source coupled to the upper electrode; and a controller 90 configured to operate the first RF power source (RF function generator) to apply an RF power to upper electrode, and to operate the gas distributor and vacuum pump, so as to create a first plasma in an upper portion of the chamber that generates ions that bombard the upper electrode such that the upper electrode emits an electron beam toward the workpiece, and such that a portion of the electron beam impinges gas in the lower portion of the plasma chamber by electron impact to generate a second plasma in the lower portion having a lower electron temperature than the first plasma (i.e. lowers bulk electron temperature, Chen et al.-par.[0045], Donnelly et al.-pars.[0061],[0078]).
With respect to claim 2, the plasma reactor of Keeble in view of Ichiki et al., Chen et al. and Donnelly et al. further comprising a bias voltage generator 16 coupled to workpiece support pedestal 13 (Fig. 2, col. 2, lines 51-64).
silicon, carbon, silicon carbide, silicon oxide, aluminum oxide, yttrium oxide, zirconium oxide (Chen et al.-par.[0041]).
With respect to claim 9, the plasma reactor of Keeble in view of Ichiki et al., Chen et al. and Donnelly et al. further comprising a window 10 (portion of 10 within 20) in the side wall in the upper portion of the chamber, a coil antenna 20 around the window, and an RF generator 21 coupled to the coil antenna (Fig. 2, col. 2, line 65-col. 3, line 7).
With respect to claim 10, the plasma reactor of Keeble in view of Ichiki et al., Chen et al. and Donnelly et al. further includes wherein the controller is configured to operate the first RF power source to apply an RF power to upper electrode, and to operate the gas distributor and vacuum pump, such that a portion of the electron beam impinges the workpiece.
As discussed above in claim 1, the resulting modified apparatus of Keeble in view of Ichiki et al., Chen et al. and Donnelly et al. yields a controller 90 configured to operate the first RF power source (RF function generator) to apply an RF power to upper electrode, and to operate the gas distributor and vacuum pump such that a portion of the electron beam impinges the workpiece (Keeble- col. 2, lines 45-50, Chen et al.-Fig. 2, 6, par.[0045], [0049]).  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keeble (U.S. 4,844,775) in view of Ichiki et al. (U.S. 2004/0108470), Chen et al. (U.S. 2008/135518) and Donnelly et al. (U.S. 2011/0139748) as applied to claims 1-3 and 9-10 above, and further in view of Ashtami et al. (U.S. 6,083,363).

Keeble in view of Ichiki et al., Chen et al. and Donnelly et al. fail to teach a first electromagnet or permanent magnet adjacent and surrounding the upper portion of the chamber and a second electromagnet or permanent magnet adjacent and surrounding the lower portion of the chamber.
Referring to Figures 1,3, and column 6, lines 1- 46, Ashtami et al. teach a plasma reactor wherein a first magnet 44 or 46 adjacent the upper chamber 12 and a second magnet 45 adjacent the lower chamber 14 in order to improve the plasma uniformity and extraction the plasma ions. The first and second magnet can be an electromagnet or permanent magnet.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide one of the upper and lower chambers of Keeble in view of Ichiki et al., Chen et al. and Donnelly et al. with a first electromagnet or permanent magnet adjacent and surrounding the upper portion of the chamber and a second electromagnet or permanent magnet adjacent and surrounding the lower portion of the chamber as taught by Ashtami et al. in order to improve the plasma uniformity and extraction the plasma ions. The resulting apparatus of Keeble in view of Ichiki et al., Chen et al., Donnelly et al. and Ashtami et al. would yield a first electromagnet or permanent magnet adjacent and surrounding the upper portion of the chamber and a second electromagnet or permanent magnet adjacent and surrounding the lower portion of the chamber in an electron beam plasma reactor.

Claims 7-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keeble (U.S. 4,844,775) in view of Ichiki et al. (U.S. 2004/0108470), Chen et al. (U.S. 2008/0135518),  as applied to claims 1-3 and 9-10 above, and further in view of Paterson et al. (U.S. 7,780,864).
The teachings of Keeble in view of Ichiki et al., Chen et al. and Donnelly et al. have been discussed above.
Keeble discloses a first gas supply 12 to supply a first gas to the upper portion of the chamber (Fig. 2); however, Keeble in view of Ichiki et al., Chen et al. and Donnelly et al. fail to teach a second gas supply to supply a second gas to the lower portion of the chamber.
Referring to Figure 2 and paragraph [0035], Paterson et al. teach a first gas supply 112 to supply a first gas to the upper portion of the chamber and a second gas supply 76, 78 to supply a second gas to the lower portion of the chamber in order to achieve different process conditions in the upper and lower portions of the chamber.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the lower portion of the chamber Keeble in view of Ichiki et al., Chen et al. and Donnelly et al. a second gas supply to supply a second gas as taught by Paterson et al. in order to achieve a different process condition in the lower portion of the chamber.  The resulting apparatus of Keeble in view of Ichiki et al., Chen et al., Donnelly et al., and Paterson et al. would yield a first gas supply to supply a first gas to the upper portion of the chamber and a second gas supply to supply a second gas to the lower portion of the chamber.
With respect to claim 8, the plasma reactor of Keeble in view of Ichiki et al., Chen et al., Donnelly et al., and Paterson et al. further includes wherein the first gas supply is configured to supply an inert gas to the chamber and the second gas supply is configured to supply a process gas to the chamber.  It should be noted that the type of gases, i.e. inert gas or process gas, used in 
With respect to claim 11, the teachings of Keeble in view of Ichiki et al., Chen et al. and Donnelly et al. have been discussed above.
Keeble in view of Ichiki et al., Chen et al. and Donnelly et al. fail to teach wherein the first RF power source comprises a first RF power supply to apply RF power of a first frequency and a second RF power supply to apply RF power of a second frequency.
Referring to Figure 1 and column 5, lines 16-44, Paterson et al.’864 teach it is conventionally known in the plasma processing art for the RF source power generator comprises a first RF power generator 122a having a first frequency and a second RF power generator 122b having a second frequency in order to adjust the frequency according to the desired processing conditions. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Keeble in view of Ichiki et al., Chen et al. and Donnelly et al. to includes the RF source power generator comprises a first RF power generator having a first frequency and a second RF power generator having a second frequency as taught by Paterson et al.’864 in order to adjust the frequency according to the desired processing conditions.
19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keeble (U.S. 4,844,775) in view of Ichiki et al. (U.S. 2004/0108470),  Chen et al. (U.S. 2008/0135518), and Donnelly et al. (U.S. 2011/0139748) as applied to claims 1-3 and 9-10 above, and further in view of Purayath et al. (U.S. 9,159,606).
The teachings of Keeble in view of Ichiki et al., Chen et al. and Donnelly et al. have been discussed above.
Keeble in view of Ichiki et al., Chen et al. and Donnelly et al. is silent on the controller is configured to operate the RF power source at an RF power level to provide inelastic electron collision between the electron beam and the gas in the lower portion of the plasma chamber.
Referring to column 9, line 66-column 10, line 28, column 13 lines 20-55, and column 17, lines 24-36, Purayath et al. teach an electron beam plasma reactor wherein the controller is configured to operate the RF power source at various RF power levels to achieve the desired process (col. 17, lines 24-36).   Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention for the controller to be configured to operate the RF power source of Keeble in view of Ichiki et al., Chen et al. and Donnelly et al. at various RF power levels as taught by Purayath et al. in order to achieve the desired process.  Therefore, the resulting modified apparatus of Keeble in view of Ichiki et al., Chen et al., Donnelly et al., and Purayath et al. would yield a structure wherein the controller is configured to operate the RF power source at an RF power level to provide inelastic electron collision between the electron beam and the gas in the lower portion of the plasma chamber.

Response to Arguments
Applicant’s arguments have been considered but are moot because new reference Ichiki’ et al. 470 teach such that a portion of the electron beam impinges gas in the lower portion of the plasma chamber by electron impact to generate a second plasma in the lower portion having a lower electron temperature than the first plasma and new reference Purayath et al.’606 teach an electron beam plasma reactor wherein a controller is configured to operate the RF power source at an RF power level.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee et al.’653 teach such that a portion of the electron beam impinges gas in the lower portion of the plasma chamber by electron impact to generate a second plasma in the lower portion having a lower electron temperature than the first plasma.  Marakhtanov et al.’448 teach an electron beam plasma reactor wherein a controller is configured to operate the RF power source at an RF power level.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/Michelle CROWELL/Examiner, Art Unit 1716                                                                                                                                                                                                        
/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716